443 F.2d 1372
UNITED STATES of America, Plaintiff-Appellant,v.TEXAS EDUCATION AGENCY et al., Katy Independent SchoolDistrict, Defendants-Appellees.
No. 71-1100.
United States Court of Appeals, Fifth Circuit.
July 6, 1971.

Anthony J. P. Farris, U.S. Atty., James R. Gough, Asst. U.S. Atty., Houston, Tex., Jerris Leonard, Asst. Atty. Gen., Joseph D. Rich, Atty., Civil Rights Div., Dept. of Justice, Washington, D.C., for appellant.
James McCoy, Austin, Tex., James S. Kelly, F. James Wunderlich, Grant Cook, Houston, Tex., for appellees.
Before JOHN R. BROWN, Chief Judge, INGRAHAM and RONEY, Circuit judges.

BY THE COURT:

1
The order of the district court under review is vacated and the cause is remanded with direction that the district court require the school board forthwith to reconsider the consent decree in the light of the principles established in Swann v. Charlotte-Mecklenburg Board of Education, 1971, 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554, insofar as they relate to the issues presented in this case.


2
The district court is also directed to implement fully the uniform provisions of our decision in Singleton v. Jackson Municipal Separate School District (en banc), 5 Cir., 1970, 419 F.2d 1211; Id., 425 F.2d 1211, insofar as said uniform provisions relate to desegregation of faculty and other staff, majority to minority transfer policy, transportation, school construction and site selection, and attendance outside system of residence.  See also Carter v. West Feliciana Parish School Board, 5 Cir., 1970, 432 F.2d 875.


3
The district court shall require the school board to file semiannual reports during the school year similar to those required in United States v. Hinds County School Board, 5 Cir., 1970, 433 F.2d 611, at 618-619.


4
The mandate shall issue forthwith.


5
Vacated and remanded with direction.